NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit


                                       04-3451



                                 JEAN B. GARDNER,

                                                      Petitioner,

                                           v.

                        UNITED STATES POSTAL SERVICE,

                                                      Respondent.

                          __________________________

                           DECIDED: April 6, 2005
                          __________________________


Before MICHEL, Chief Judge, MAYER, and DYK, Circuit Judges.

PER CURIAM.

      Jean B. Gardner appeals the decision of the Merit Systems Protection Board,

which found that the United States Postal Service had fully reimbursed the State of

Florida for unemployment payments made to Gardner. Gardner v. United States Postal

Serv., AT0752010857-C-3 (MSPB June 28, 2004). We affirm.

      On appeal, Gardner claims that the Postal Service has failed to: (1) reinstate her

pursuant to a January 15, 2002, decision of the board; (2) pay her the full sum of back-

pay ordered by the board; and (3) reimburse the State of Florida for unemployment

payments made to Gardner between April 2001 and January 2002. Because the board
previously addressed the first two issues in decisions not appealed by Gardner, we do

not address them. See Pinat v. Office of Pers. Mgt., 931 F.2d 1544, 1546 (Fed. Cir.

1991).    As to Gardner’s third claim, the board’s finding that the Postal Service

reimbursed the State of Florida the amount of $7,150 was based on documentation that

the Postal Service made payments of $3,850 and $3,300 on October 5, 2001, and

January 17, 2002, respectively. Accordingly, we conclude that this finding is supported

by substantial evidence. See 5 U.S.C. § 7703(c) (2000).




04-3451                                   2